Citation Nr: 0936473	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for major depressive disorder.

2.  Entitlement to service connection for kidney stones. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating higher than 10 percent for the 
period prior to December 29, 2006, a rating higher than 20 
percent for the period from December 29, 2006, to August 7, 
2008, and a rating higher than 40 percent for the period 
thereafter, for mechanical low back pain with mild 
degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
January 1987, with additional service with the U.S. Naval 
Reserves from June 1999 to November 2007.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In this decision, the Board will address the appeal 
concerning an April 2005 rating decision in which the RO 
granted service connection for major depressive disorder and 
assigned an initial 30 percent rating for that award from the 
date he filed his claim in May 2004.  The Veteran is seeking 
an initial rating higher than 30 percent.

In August 2009, the Veteran submitted additional evidence 
since the most recent supplement statement of the case (SSOC) 
was issued in April 2009.  However, because the Veteran 
submitted a waiver of initial RO consideration, the Board may 
review this newly submitted evidence in the first instance.  
38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2008).

The issues concerning service connection for kidney stones, 
hypertension, and headaches, as well as the issue concerning 
the assigned ratings for his service-connected mechanical low 
back pain with mild degenerative changes are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
major depressive disorder has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as a depressed and anxious 
mood, sleep impairment, and some social isolation.  


CONCLUSION OF LAW

The criteria are met for an initial 50 percent rating for 
major depressive disorder.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2008); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2004 and September 2004, prior to the 
initial adjudication of his claim for service connection for 
major depressive disorder.  The courts have held that once 
service connection is granted, as in this case, the claim is 
substantiated; therefore, additional VCAA notice is not 
required because the intended purpose of the notice has been 
fulfilled, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

In these types of cases, once a notice of disagreement (NOD) 
has been filed, contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the claimant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And since the RO issued an SOC concerning the propriety of 
the initial 30 percent rating assigned for his major 
depressive disorder, no further notice is legally required.  
In any event, the Veteran was provided additional VCAA notice 
letters in May 2007 and September 2008 concerning the 
downstream issue of the initial 30 percent rating for his 
major depressive disorder.  Thus, all notice under the VCAA 
has been provided.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  
The RO obtained all pertinent medical and other records that 
the Veteran and his representative identified.  The Veteran 
also was afforded two VA compensation examinations to assess 
the severity of his service-connected major depressive 
disorder, the most recent of which was performed in April 
2007.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for Major Depressive Disorder

In May 2004, the Veteran filed a claim for service connection 
for depression on the basis that this condition developed as 
a result of his service-connected low back disability.  
Indeed, medical evidence supported his claim.  As a result, 
an April 2005 rating decision granted service connection for 
major depressive disorder and assigned an initial 30 percent 
rating from the date he filed his claim in May 2004.  The 
Veteran appealed that decision by requesting an initial 
rating higher than 30 percent. 

Since his claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding 
that, when a veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's major depressive disorder has been evaluated 
under the general rating formula for mental disorders.  Under 
these criteria, a 30 percent rating contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434.

The next higher rating of 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A lastly a 100 percent rating is indicative of total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

Applying these criteria to the facts of the case, the Board 
finds that the evidence supports a 50 percent rating for his 
service-connected major depressive disorder since the initial 
grant of service connection.  The evidence includes two VA 
psychiatric examination reports, as well as numerous VA 
outpatient treatment records.  Overall, these clinical 
records show that the Veteran's major depressive disorder has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
a depressed and anxious mood, sleep impairment, and some 
social isolation.  As will be discussed, however, a 
disability rating higher than 50 percent is not warranted at 
any time since the initial grant of service connection.

The Veteran received occasional VA outpatient treatment for 
his depression throughout 2004 and 2005.  When seen in 
January 2004, he reported that he lived with his girlfriend 
but that he planned on moving back in with his parents.  He 
also indicated that he had been working part time for the 
state of Alabama for the past five years with computers.  A 
mental status examination revealed no significant findings 
other than a depressed mood and poor eye contact.  There was 
no evidence of any thought disorder, paranoia, speech 
problems, or suicidal ideation.  The VA clinician diagnosed 
the Veteran with major depressive disorder.  When seen in 
April 2004, the Veteran confirmed that he had moved back with 
his parents.  He reported that he would often talk to his 
mother and church support system when he felt depressed.  A 
mental status examination revealed no new findings.  The VA 
clinician attributed the Veteran's depression to his general 
medical condition, and assigned a Global Assessment of 
Functioning (GAF) of 65.  

In March 2005, the Veteran was afforded a VA psychiatric 
examination to determine the nature and severity of his 
depression.  During the interview, the Veteran stated that 
his only marriage had ended in divorce in 1990 or 1991, and 
that he and his ex-wife had one son and one daughter.  He 
also said that he was still living with his parents.  His 
symptoms included sleep problems, depression, lack of 
motivation and energy, and social isolation.  He explained 
that he had three friends, but that he spent most of his time 
alone watching television.  He reported a history of getting 
into "fistfights" from about 1992 to 1998, but reported no 
recent fights or outbursts.  He was still working part time 
doing computer data entry for the state of Alabama.  He 
explained that his mental condition affected him at work in 
that "everybody says that I don't smile and I don't go to 
lunch with them or anything."  His reported one psychiatric 
hospitalized in 1986 following a suicide attempt in which he 
drove his car into a tree.  

A mental status examination revealed that he was cooperative, 
that his affect was blunted, and that his speech was normal - 
although he spoke in a soft voice making it difficult to 
hear.  He provided moderate eye contact and did not display 
any bizarre mannerisms.  He did appear anxious, however, as 
he constantly shifted in his chair.  He was alert and lucid, 
and his thought processes were generally relevant.  He 
interpreted a commonly known proverb at an abstract level.  
On a scale from zero to 10, he rated his depression between 5 
and 8, occasionally going as high as 9.  He indicated that 
his mood had gotten worse over the past five years, which 
included anhedonia (no sex drive), fatigue, and feelings of 
worthlessness and hopelessness.  He reported no thoughts of 
death since his suicide attempt in 1986.  No manic or 
hypomanic symptoms were reported.  He also denied paranoia, 
homicidal ideation, and both visual and auditory 
hallucinations.  The Beck Depression Inventory was 
administered and revealed a score of 34, which the examiner 
interpreted as evidence of severe depression that affected 
all areas of his functioning, with symptoms of sleep 
difficulties, moderate fatigue, a mildly reduced appetite, 
notable somatic worries, and total loss of libido.  

Based on these findings, the examiner diagnosed the Veteran 
with major depressive disorder, recurrent, severe, without 
psychotic features.  A GAF score of 50 was assigned.  The 
examiner also stated that the Veteran's "depression has had 
a moderate to significant negative impact on his occupational 
functioning due to his anhedonia, reduced motivation, 
difficulties concentrating, social withdrawal, reduced 
tolerance for frustration, and reduced self-esteem."  It was 
further noted that his "depressive traits have had a 
significant to severe negative impact on his social 
relationships due to the aforementioned factors."

VA outpatient treatment records dated from 2004 to 2007 show 
that the Veteran's depression remained relatively stable, 
with continued symptoms of depression, sleep disturbance, 
fatigue, and social isolation.  Several reports, however, 
characterized his depression as only mild.  A June 2006 
report notes that the Veteran reported a verbal confrontation 
with a coworker, although no physical confrontation ensued.  
These records also list GAF scores between 60 and 65

The Veteran underwent another VA psychiatric examination in 
April 2007.  Based on a review of the claims file, the VA 
examiner noted that the Veteran was now working full time for 
the state of Alabama, which seemed to indicate an 
improvement.  He reported that he had missed four weeks of 
work during the past 12 months due to back pain.  His 
treatment included antidepressant medication and occasional 
individual therapy.  He reported fatigue since he only slept 
four hours a night.  When asked about inappropriate behavior, 
he stated that he was more confrontational at work and at 
home.  

On mental status examination, the examiner observed that the 
Veteran had good personal hygiene.  She then commented that 
he appeared to be feigning depression, with his hat pulled 
over his head, looking down, and holding his hand over his 
mouth while speaking.  Although the Veteran reported 
depression, his facial expression was not depressed.  He was 
not able to do serial sevens but was able to spell a word 
forward and backward.  He appeared fully oriented but was off 
by one date.  His thought process and thought content were 
unremarkable.  His remote memory was normal and his recent 
memory was only mildly impaired, as he was able to recall 
only one out of three words after five minutes.  No problem 
with judgment or insight was identified.  There was no 
evidence of any obsessive or ritualistic behavior.  Although 
he reported panic attacks, the examiner indicated that he 
described what sounded like general anxiety and nervousness 
rather than an actual panic attack.  He also denied suicidal 
and homicidal ideation.  The examiner also believed that the 
Veteran had good impulse control, as his most recent violent 
episodes were about six years prior with his ex-wife.  

The examiner diagnosed the Veteran with depressive disorder, 
not otherwise specified, and assigned a GAF score of 60.  She 
explained that his condition appears to have remained 
constant over time.  Again, the Beck Depression Inventory 
revealed a score of 34, reflecting severe depression.  The 
examiner, however, was unsure of the validity of the results 
since the Veteran may have a tendency to have his needs met 
through seeking empathy.  Then, in an attempt to address the 
specific rating criteria, the examiner explained that the 
Veteran's depression caused "reduced reliability and 
productivity," but did not cause total occupational and 
social impairment, or deficiencies in areas involving 
judgment, thinking, family relations, work, mood, or school.  

Shortly after this examination, the Veteran testified at a 
personal hearing in October 2007, where he described more 
severe psychiatric symptoms.  For example, he reported 
decreased memory, panic attacks occurring once or twice a 
week, and a history of three suicide attempts, the most 
recent of which was two years prior.  Nowhere in the record, 
however, is this recent suicide attempt noted.  Moreover, VA 
outpatient treatment records dated in 2008 and 2009 note that 
he consistently denied suicidal ideation.  These records also 
show no significant findings on mental status examination.  
An April 2008 report notes that a depression screen revealed 
moderate depression, while several treatment records dated in 
2009 list GAF scores between 55 and 60.  

Based on the foregoing, the Board finds that the evidence 
supports an initial 50 percent rating for the Veteran's 
depressive disorder since the initial grant of service 
connection.  During this entire period, the record shows that 
his depressive disorder has resulted in occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as a flattened affect, some impairment 
of short-term memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Indeed, the VA examiner in April 
2007, in an attempt to address the specific rating criteria, 
specifically stated that that the Veteran's depression caused 
reduced reliability and productivity, as required for a 50 
percent rating.  In short, the overall findings demonstrate 
that the Veteran's depressive disorder meets the criteria for 
a 50 percent rating since the initial grant of service 
connection in May 2004.

The Board is aware that the Veteran does not have all of the 
symptoms listed in the criteria for a 50 percent rating - 
namely, circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
both short and long-term memory; impaired judgment; and 
impaired abstract thinking.  See 38 C.F.R. § 4.130.  The 
Veteran, however, is not required to prove the presence of 
all, most, or even some, of the enumerated symptoms recited 
under the rating criteria.  The use of the term "such as" in 
the general rating formula for mental disorders in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, 
the fact that the Veteran does not have all of the symptoms 
listed in the criteria for a 50 percent rating does not 
prelude the assignment of this higher rating.  

In assigning an initial 50 percent rating for the Veteran's 
major depressive disorder, the Board also finds that the 
preponderance of the evidence is against a rating higher than 
50 percent since the initial grant of service connection.  
The VA examiner in April 2007 specifically stated that the 
Veteran's depression did not cause deficiencies in areas 
involving judgment, thinking, family relations, work, mood, 
or school.  The Board emphasizes, moreover, that none of the 
clinical records makes any reference to the symptoms listed 
in the criteria for a 70 percent rating.  Although the Board 
acknowledges that the absence of such symptoms is not 
dispositive, Mauerhan, supra, it nevertheless provides 
evidence against the assignment of a 70 percent rating.  In 
particular, there is no evidence of any suicidal ideation, 
obsessional rituals, impaired impulse control, spacial 
disorientation, neglect of personal hygiene, difficulty in 
adapting to stressful circumstances, impaired speech, or 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.

With respect to impaired impulse control and suicidal 
ideation, the record contains conflicting evidence.  But a 
careful review of the evidence reveals that neither of these 
alleged symptoms has been a problem for the Veteran since he 
filed his claim in May 2004.  The Veteran testified at his 
October 2007 hearing that he had three prior suicide 
attempts, the most recent of which was only two years prior 
(so in 2005).  However, the record documents only one suicide 
attempt in 1986, approximately eighteen years prior to the 
date he filed his claim in May 2004.  Also significant is the 
fact that the two VA examination reports and the numerous VA 
treatment records note that the Veteran consistently denied 
suicidal ideation.  In light of these findings, the Board 
does not find the Veteran's statements concerning a recent 
suicide attempt to be credible.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence). 

The Veteran also reported a remote history of impaired 
impulse control when he described getting into fist fights 
between 1992 and 1998, as well as violent outbursts with his 
ex-wife when he was married.  Again, however, these outbursts 
occurred many years prior to the date he filed his claim in 
May 2004 and, therefore, have no relevance to this appeal.  
Indeed, the Veteran has not reported any recent outbursts 
other than a confrontation with a coworker, which did not 
result in a physical altercation.  Thus, this outburst does 
not suggest a problem with impaired impulse control.  This is 
consistent with the VA examiner's assessment in April 2007 
that the Veteran has good impulse control.  In sum, there is 
no evidence that the Veteran has had any impaired impulse 
control since the initial grant of service connection, 
thereby providing further evidence against the assignment of 
a 70 percent rating.

And lastly, the evidence does not show that the Veteran has 
an inability to establish and maintain effective 
relationships.  One of the Veteran's complaints has been 
social withdrawal and isolation.  The Board also has 
considered the opinion contained in the 2005 VA examination 
report that the Veteran's depressive traits have had a 
significant to severe negative impact on his social 
relationships.  Nevertheless, the Veteran told a VA clinician 
in April 2004 that he would often talk to his mother and 
people at church when he became depressed.  He also told the 
VA examiner in March 2005 that he had three friends.  The 
record reveals, moreover, that he has lived with either a 
girlfriend or his parents since filing his claim in May 2004.  
In light of these social contacts, the Veteran does not 
appear to be unable to establish and maintain effective 
relationships as a result of his depressive disorder, but, 
rather, has difficulty in doing so, which would support the 
50 percent rating, but not the higher 70 percent rating.

The various GAF scores assigned also indicate that the 
Veteran's depressive disorder is most consistent with a 50 
percent rating but does not warrant a higher 70 percent 
rating.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

Most of the Veteran's scores range between 60 and 65, with 
the lowest score of 50 assigned in March 2005.  This isolated 
score of 50, however, does not appear to be an accurate 
reflection of the Veteran's disability.  A GAF score between 
41 and 50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id. at 
32.  However, there is no evidence that the Veteran displays 
any such behavior - including suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational or school functioning.  
The Veteran has also maintained his job with the State of 
Alabama since filing his claim.  It also appears that he 
advanced in that position from working part time to working 
full time.  As such, the isolated GAF score of 50 is of 
limited probative value in rating the Veteran's depressive 
disorder.

In any event, this GAF score of 50 in March 2005 is only one 
isolated score.  The remainder of the scores fall between 55 
and 65, all of which are inconsistent with a disability 
rating higher than 50 percent.  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 61-60  illustrates "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board emphasizes that these 
scores, which reflect either mild or moderate symptoms, are 
inconsistent with a disability rating of either 70 or 100 
percent, thereby providing additional evidence against an 
initial rating higher than 50 percent. 

In conclusion, the Board finds that the evidence supports an 
initial 50 percent rating for the Veteran's major depressive 
disorder since the initial grant of service connection.  
However, the preponderance of the evidence is against a 
disability rating higher than 50 percent at any time since 
the initial grant of service connection.  Therefore, the 
appeal is granted to this extent only. 

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here the Board finds that the Veteran's major depressive 
disorder symptomatology and limitation in occupational 
functioning are reasonably contemplated by the rating 
schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question of whether his 
struggles at work, for lack of a better word, represent 
marked interference with employment.  But even assuming for 
the sake of argument that the second prong of Thun applies, 
there is still no evidence that the Veteran's major 
depressive disorder causes marked interference with 
employment.  Marked interference with employment is negated 
by the fact that he has been employed with the state of 
Alabama since filing his claim in 2004, and during the course 
of his appeal has gone from working part time to full time.  

He recently submitted a leave statement from his employer 
documenting an increase in the amount of annual and sick 
leave.  At his most recent VA examination, however, he told 
the examining physician that he had taken off approximately 
four weeks of work during the last 12 months due to his low 
back disability.  Moreover, according to 38 C.F.R. § 4.1, 
generally the degrees of disability specified in the Rating 
Schedule (keeping in mind the Veteran now has a 50 percent 
schedular rating for his depressive disorder) are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  This is to say, the 
Board is not disputing the Veteran's major depressive 
disorder causes impairment in his occupational functioning, 
which may require him to take more time off from work.  But 
this alone is not tantamount to concluding there is marked 
interference with his employment, meaning above and beyond 
that contemplated by the 50 percent rating now assigned for 
his depressive disorder.  Indeed, as already explained, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating itself is recognition 
that industrial capabilities are impaired.  

For these reasons, the Board is not required to remand this 
case for extraschedular consideration.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A higher initial 50 percent schedular rating is granted for 
the Veteran's major depressive disorder, subject to the laws 
and regulations governing the payment of VA compensation.


REMAND

The Board finds that a remand is necessary in order to 
determine whether the Veteran is entitled to a separate 
rating for any neurological abnormalities in either lower 
extremity associated with his service-connected mechanical 
low back pain with mild degenerative changes due to 
intervertebral disc syndrome (IVDS).  However, there is 
conflicting evidence as to whether the Veteran has 
neurological abnormalities due to IVDS, thereby requiring an 
additional VA examination to resolve this issue.  

The Veteran has consistently reported low back pain with 
radiation to both lower extremities.  But it is unclear from 
the clinical evidence whether these complaints are related to 
his service-connected low back disability.  In this regard, 
there is conflicting evidence as to whether the Veteran even 
has objective evidence of neurological impairment in either 
lower extremity due to his service-connected low back 
disability.  For example, a May 2003 VA examination report 
notes that X-rays of the lumbosacral spine were normal.  
Neurological testing in November 2003 showed that a nerve 
conduction study (NCS) was normal for all extremities, but 
that an electromyograph (EMG) suggested irritability of the 
proximal muscles in the lower extremities which may be 
consistent with myopathic process.  A March 2007 VA 
examination report, however, notes that a recent computed 
tomography (CT) scan of the lumbosacral spine was normal.  
The report also notes that current radiographs showed that 
the lumbar spine was normal, with degenerative osteoarthritis 
of the thoracic spine.  The examiner then commented that the 
diagnostic studies showed only minimal findings and that the 
Veteran's symptomatology is out of proportion with these 
findings.  Imaging at a VA neurological examination in August 
2008 also showed minimal degenerative changes in the upper 
lumbar spine.  However, EMG/NCS testing in August 2008 was 
interpreted as showing electrophysiological evidence of 
bilateral L4-5 radiculopathy and right S1 radiculopathy.  

In light of the confusion surrounding whether the Veteran has 
any neurological abnormalities associated with his service-
connected low back disability, the Veteran should be 
scheduled to undergo another VA examination to determine the 
current severity of his service-connected low back 
disability, to include any associated neurological symptoms 
in either lower extremity.  See 38 U.S.C.A. § 5103A(d)(1); 38 
C.F.R. § 3.159(c)(4) (2008) (VA has an affirmative duty to 
obtain an examination of the claimant at Department health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim); see also Green v. 
Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the 
fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical examining, 
one which takes into account the records or prior medical 
treatment, so the evolution of the claimed disability will be 
a fully informed one.").

Next, the Board also finds that a remand is required before 
it can adjudicate the Veteran's claims for service connection 
for kidney stones, hypertension, and headaches.  The record 
shows that none of these disorders are related to his period 
of active duty from February 1986 to January 1987.  In 
addition to this period of active duty, however, the Veteran 
also served in the U.S. Naval Reserves from June 1999 to 
November 2007.  The record, however, does not list his 
specific periods of active duty for training (ACDUTRA) or any 
periods of inactive duty training (INACDUTRA).  This is an 
important distinction because service connection may be 
granted for disability resulting from a disease or injury 
incurred in or aggravated while performing ACDUTRA or for an 
injury (but not disease) incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  In other words, service connection can 
only be established by showing that his kidney stones and 
hypertension were incurred during a period of ACDUTRA, since 
these are disabilities resulting from a disease process, 
while service connection for headaches can be established by 
showing that they were incurred during a period of either 
ACDUTRA or INACDUTRA, since headaches are often caused by an 
injury.  

Unfortunately, the record does not include the Veteran's 
service personnel records from his Reserve service showing 
all periods of ACDUTRA and INACDUTRA.  A remand is therefore 
required to obtain these records prior to appellate review by 
the Board.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain documented verification of any and all 
periods of active duty for training 
(ACDUTRA), as well as any periods of inactive 
duty training (INACDUTRA).  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his service-connected 
mechanical low back pain with mild 
degenerative changes, including any 
orthopedic and neurological symptoms.  The 
claims folder, to include a copy of this 
remand, must be made available to the 
examiner for review.

Any special diagnostic studies deemed 
necessary should be performed, including 
electrodiagnostic testing, an EMG, NVC, CT 
scan, and/or an MRI.  The examiner should 
also describe all symptomatology due to the 
Veteran's service-connected low back 
disability, to include any neurological 
pathology that is separate and distinct from 
his service-connected periodic limb movements 
of sleep (restless leg syndrome).  In 
particular, the examiner should describe the 
level of any complete or incomplete paralysis 
of the sciatic nerve related to his low back 
disability.

In reporting the results of range-of-motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the extent of any pain and 
describe the extent of any incoordination, 
weakened movement, and excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

If intervertebral disc syndrome is confirmed 
by diagnostic testing, the examiner should 
note the total duration of any incapacitating 
episodes of that disability, if any.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

The rationale for all opinions expressed 
should also be provided.

3.  Then readjudicate the claims in light of 
the additional evidence, to include 
consideration of assignment of separate 
ratings for any neurologic abnormalities 
found to be associated with the Veteran's 
service-connected low back disability.  If 
any claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


